Citation Nr: 0839473	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder, secondary to the veteran's service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of service 
connection for bilateral hearing loss and a left knee 
disorder.  

The issues on appeal were originally before the Board in 
December 2006 when they were remanded for additional 
evidentiary development.  The veteran had two additional 
issues on appeal, service connection for a right knee 
disability and tinnitus, however, they were granted in a May 
2008 rating decision.  Therefore, the issues in controversy 
associated with those matters have been resolved and those 
claims are no longer before the Board.  The issues remaining 
on appeal are as phrased on the title page of this decision. 


FINDINGS OF FACT

1.  Competent medical evidence of current bilateral hearing 
loss, for VA disability purposes is not of record.  

2.  Competent evidence of a current left knee disorder is not 
of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may in service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
active military, nor caused by, proximately due to, or 
aggravated by, any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to this matter, the Board finds that the 
competent and credible evidence weighs against the veteran's 
claim.  Competent medical evidence of a current hearing loss 
disability for VA disability purposes is not of record.  

The veteran's service treatment records are negative for 
hearing loss as defined by VA regulation.  The veteran's 
entrance examination contains a June 1965, authorized 
audiological evaluation, with pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(0) 10
(0) 10 
(0) 5
LEFT
(0) 15
(0) 10
(0) 10
(0) 10 
(0) 5

The veteran's separation examination contains a July 1968, 
authorized audiological evaluation, with pure tone thresholds 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
2
20
/
10
LEFT
20
15
5
/
20

There is no hearing loss disability as defined by VA 
regulation in either ear at any period during the veteran's 
service.  Furthermore, there is no evidence hearing loss 
disability within a year of the veteran's separation from 
service.  38 C.F.R. § 3.307, 3.309.

The competent evidence of record also fails to show hearing 
loss as recognized by VA regulations at any other time post 
service.  The veteran's VA outpatient treatment reports dated 
from 2003 to 2005 have been reviewed.  April 2005 VA medical 
records report that the veteran's hearing is grossly intact, 
despite a report of hearing loss.  

Further, a medical examination conducted by the VA in April 
2008 shows that the veteran currently has normal hearing with 
a mild high frequency sensorineural hearing loss bilaterally.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
35
LEFT
5
10
5
5
30

As neither ear has a current diagnosis of hearing loss, 
service connection for bilateral hearing loss must be denied.  
38 C.F.R. § 3.385.  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Board is cognizant of the appellant's assertions of being 
a veteran who engaged in combat with the enemy and 
acknowledges that service connection for tinnitus is in 
effect.  However, because there is no evidence of current 
hearing loss disability as defined by VA regulation, an 
analysis in this regard is not warranted.  More importantly, 
the veteran, as a layperson, is not competent to render such 
diagnosis.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As competent evidence of current bilateral hearing loss as 
defined by VA is not of record, the Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  Thus, the veteran's claim of 
entitlement to bilateral hearing loss is denied.

Left Knee Disability 

In this case, the veteran asserts that he has arthritis in 
his left knee, due to his service-connected right knee 
disability.  The veteran is service-connected for a right 
knee disability due to internal derangement of the right knee 
incurred in service.  There is no evidence of record showing 
that the veteran has a current left knee disability.  Nor is 
there any evidence on file which supports a theory that the 
veteran's right knee disability has caused any problems with 
the veteran's left knee.  

A review of the veteran's medical records does not show 
treatment or complaints of a left knee disability.  As an 
aside, it is also noted that the service treatment records 
are also negative for a left knee disorder.  In any event, as 
discussed above, absent a current diagnosis, the veteran's 
claim of service connection for a left knee disability must 
be denied because the first essential criterion for the grant 
of service connection, competent evidence of the disability 
for which service connection is sought, has not been met.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As previously noted, the Board is cognizant of the 
appellant's assertions of being a combat veteran.  However, 
because there is no evidence of current left knee disability, 
an analysis in this regard is not warranted.  Further, the 
veteran, as a layperson, is not competent to render a 
diagnosis of a left knee disorder and etiologically relate it 
to any service-connected disability.  Espiritu, supra.

Because the competent independent medical evidence fails to 
show a current diagnosis of a left knee disability, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2003, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2003 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
January 2007 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and the veteran's VA treatment records.  
The veteran also received a VA examination in connection with 
his claim for bilateral hearing loss.  

The Board notes that while the veteran's case was remanded by 
the Board in December 2006, the Board failed to address the 
issue of entitlement to service connection for a left knee 
disability.  The Board finds that even though the veteran was 
afforded a VA examination for his right knee, no request was 
made by the Board to evaluate the veteran's left knee.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The 
record does not contain competent evidence of a current left 
knee disability to warrant the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  Neither the 
service treatment records nor the medical records provide a 
basis to grant these claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left knee disorder, 
secondary to the veteran's service-connected right knee 
disability, is denied. 



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


